Case 19-30923-hdh11 Doc 709 Filed 06/21/19                        Entered 06/21/19 14:00:42                Page 1 of 7



        Daniel B. Prieto, State Bar No. 24048744                 Thomas R. Califano (admitted pro hac vice)
        dan.prieto@dlapiper.com                                  thomas.califano@dlapiper.com
        DLA Piper LLP (US)                                       DLA Piper LLP (US)
        1900 North Pearl Street, Suite 2200                      1251 Avenue of the Americas
        Dallas, Texas 75201                                      New York, New York 10020
        Tel: (214) 743-4500                                      Tel: (212) 335-4500
        Fax: (214) 743-4545                                      Fax: (212) 335-4501

                                                                 Daniel M. Simon (admitted pro hac vice)
        Counsel for the Debtors                                  daniel.simon@dlapiper.com
                                                                 David E. Avraham (admitted pro hac vice)
                                                                 david.avraham@dlapiper.com
                                                                 Tara Nair (admitted pro hac vice)
                                                                 tara.nair@dlapiper.com
                                                                 DLA Piper LLP (US)
                                                                 444 West Lake Street, Suite 900
                                                                 Chicago, Illinois 60606
                                                                 Tel: (312) 368-4000
                                                                 Fax: (312) 236-7516

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

  In re:
                                                             §     Chapter 11
  PHI, Inc., et al.,1                                        §
                                                             §     Case No. 19-30923-hdh11
                    Debtors.                                 §
                                                             §     (Jointly Administered)

                          STIPULATION AND PROPOSED AGREED ORDER
                             AMENDING CASH COLLATERAL ORDER

              This Stipulation and Agreed Order (the “Stipulation and Agreed Order”) is entered into

    this 21st day of June, 2019 by and among the above-captioned debtors (the “Debtors”), Blue

    Torch Finance LLC (“Blue Torch”), Thirty Two, L.L.C. (“Thirty Two”), the official committee

    of unsecured creditors (the “Creditors’ Committee”), and the official committee of equity

    security holders (the “Equity Committee,” and, together with the Debtors, Blue Torch, Thirty



    1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
              identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings,
              L.L.C. (0730), PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate
              headquarters and the mailing address for the Debtors listed above is 2001 SE Evangeline Thruway,
              Lafayette, LA 70508.



    EAST\167257943
Case 19-30923-hdh11 Doc 709 Filed 06/21/19                 Entered 06/21/19 14:00:42           Page 2 of 7



    Two and the Creditors’ Committee, the “Parties”) in order to amend this Court’s Interim Order

    Authorizing Use of Cash Collateral and Granting Related Relief [Docket No. 481] (the “Cash

    Collateral Order”).

                                                RECITALS

             A.      On May 8, 2019, the Debtors filed a motion [Docket No. 418] (the “Cash

    Collateral Motion”) for the entry of interim and final orders authorizing the Debtors to use cash

    collateral and granting related relief. On May 16, 2019, the Court entered the Cash Collateral

    Order.

             B.      The final hearing (the “Final Hearing”) to consider entry of an order granting

    the relief requested in the Cash Collateral Motion is scheduled for June 25, 2019. The Parties

    desire to adjourn the Final Hearing until July 11, 2019 at 9:00 a.m. (CDT), and to amend the

    Cash Collateral Order to permit the Debtors to continue operating under the terms of the Cash

    Collateral Order until the Final Hearing.

             C.      On June 5, 2019, certain of the Parties filed the Stipulation Regarding Matters

    to be Resolved Pursuant to Bankruptcy Rule 9019 [Docket No. 624] attaching a term sheet

    (the “Term Sheet”) as Exhibit A thereto. Certain contested matters were resolved by the parties

    pursuant to the terms of the Term Sheet. Among other things, the Term Sheet provides that

    the Challenge Deadline (as defined in the Cash Collateral Order) in connection with the

    Debtors’ stipulations related to Thirty Two will be tolled for the Creditors’ Committee only.

             D.      The Parties each agree to the terms of this Stipulation and Agreed Order.

             E.      The Court finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C.

    §§ 157 and 1334 and (ii) this is a core proceeding pursuant 28 U.S.C. § 157(b)(2).

                                   STIPULATION AND AGREED ORDER

             NOW, THEREFORE STIPULATED AND AGREED AS FOLLOWS:

             1.      The Final Hearing is adjourned to July 11, 2019 at 9:00 a.m. (CDT).



    EAST\167257943                                     2
Case 19-30923-hdh11 Doc 709 Filed 06/21/19                Entered 06/21/19 14:00:42          Page 3 of 7



           2.        The Objection Deadline set forth in Paragraph 19 of the Cash Collateral Order

    is hereby extended until July 3, 2019 at 4:00 p.m. (CDT).

           3.        Paragraph 2 of the Cash Collateral Order is deleted in its entirety and replaced

    by the following:

           Authority to Use Cash Collateral. Subject to the terms of this Order, the Debtors are
           immediately authorized to use Cash Collateral up to an aggregate amount of $42 million
           from the date of entry of this Order through and including the earlier of (i) July 15, 2019
           and (ii) the date that is 14 days after the Termination Date (as defined in paragraph 10),
           unless further extended or otherwise ordered by the Court, for (a) general corporate
           purposes, (b) capital expenditures, (c) payment of costs of administration of these
           chapter 11 cases, and (d) payment of the costs and expenses of the Prepetition Working
           Capital Secured Lender and Blue Torch in connection with these chapter 11 cases, in
           each case to the extent provided under this Order.

           4.        The Challenge Deadline set forth in Paragraph 9 of the Cash Collateral Order is

    hereby tolled with respect to the Creditors’ Committee through (i) as to the Prepetition

    Working Capital Secured Lender (as defined in the Cash Collateral Order), the earlier of:

    (a) the date that the Term Sheet is terminated; and (b) the date that the Transaction (as defined

    in the Term Sheet) is consummated; and (ii) as to Blue Torch and the Aircraft Lenders (as

    defined in the Cash Collateral Order), July 18, 2019. In all other respects, Paragraph 9 of the

    Cash Collateral Order shall remain unchanged.

           5.        Except as set forth in this Stipulation and Agreed Order, the terms of the Cash

    Collateral Order shall remain in full force and effect.

           6.        This Stipulation and Agreed Order shall not be stayed under Rule 6004(g) of

    the Federal Rules of Bankruptcy Procedures, but instead shall be effective immediately.

           7.        This Stipulation and Agreed Order may be executed in one or more

    counterparts, by e-mail or otherwise, each of which shall be deemed an original, and all of

    which, when taken together, shall constitute one and the same document.




    EAST\167257943                                    3
Case 19-30923-hdh11 Doc 709 Filed 06/21/19                 Entered 06/21/19 14:00:42          Page 4 of 7



             8.      This Court retains exclusive jurisdiction with respect to all matters arising from

    or related to the implementation, interpretation, and enforcement of this Stipulation and Agreed

    Order.

    IT IS SO ORDERED

                                        [Signature Pages Follow]




    EAST\167257943                                     4
Case 19-30923-hdh11 Doc 709 Filed 06/21/19            Entered 06/21/19 14:00:42        Page 5 of 7



     STIPULATED AND AGREED TO BY:

     Dated: June 21, 2019                         Dated: June 21, 2019
            Dallas, Texas                                Dallas, Texas

     DLA PIPER LLP (US)                           REED SMITH LLP


     /s/ Daniel Prieto                            /s/ Michael P. Cooley
     Daniel Prieto, State Bar No. 24048744        Michael P. Cooley (SBN 24034388)
     1900 North Pearl Street, Suite 2200          Lindsey L. Robin (SBN 24091422)
     Dallas, Texas 75201                          2501 N. Harwood Street, Suite 1700
     Tel: (214) 743-4500                          Dallas, Texas 75201
     Fax: (214) 743-4545                          Tel: 469.680.4200
     Email: dan.prieto@dlapiper.com               Email: mpcooley@reedsmith.com
                                                          lrobin@reedsmith.com

     -and-                                        -and-


     Thomas R. Califano (admitted pro hac vice)   David M. Hillman
     1251 Avenue of the Americas                  Michael T. Mervis
     New York, New York 10020                     PROSKAUER ROSE LLP
     Tel: (212) 335-4500                          Eleven Times Square New York, NY
     Fax: (212) 335-4501                          10036
     Email: thomas.califano@dlapiper.com          Tel: 212.969.3000
                                                  Email: dhillman@proskauer.com
                                                         mmervis@prsokauer.com

     -and-

     Daniel M. Simon (admitted pro hac vice)      Attorneys for Blue Torch Finance LLC
     David Avraham (admitted pro hac vice)
     Tara Nair (admitted pro hac vice)
     444 West Lake Street, Suite 900
     Chicago, Illinois 60606
     Tel: (312) 368-4000
     Fax: (312) 236-7516
     Email: daniel.simon@dlapiper.com
            david.avraham@dlapiper.com
            tara.nair@dlapiper.com

     Counsel for the Debtors




    EAST\167257943                                5
Case 19-30923-hdh11 Doc 709 Filed 06/21/19           Entered 06/21/19 14:00:42       Page 6 of 7



     Dated: June 21, 2019                        Dated: June 21, 2019
            Dallas, Texas                               Dallas, Texas

     HAYNES & BOONE LLP                          GRAY REED & McGRAW LLP


     /s/ Ian T. Peck                             /s/ Jason S. Brookner
     Ian T. Peck                                 Jason S. Brookner
     State Bar No. 24013306                      Texas Bar No. 24033684)
     Stephen M. Pezanosky                        1601 Elm Street, Suite 4600
     State Bar No. 15881850                      Dallas, Texas 75201
     2323 Victory Avenue, Suite 700              Tel: (214) 954-4135
     Dallas, TX 75219                            Fax: (214) 954-4135
     Tel: (214) 651-5000                         Email: jbrookner@grayreed.com
     Fax: (214) 651-59640

     -and-                                       -and-


     MILBANK LLP                                 David B. Golubchik (admitted pro hac
     Dennis F. Dunne (admitted pro hac vice)     vice)
     Samuel A. Khalil (admitted pro hac vice)    Eve H. Karasik (admitted pro hac vice)
     Alan J. Stone (admitted pro hac vice)       Gary E. Glausner (admitted pro hac vice)
     55 Hudson Yards                             LEVENE NEALEBENDER YOO &
     New York, NY 10001                          BRILL L.L.P.
     ddunne@milbank.com                          10250 Constellation Boulevard, Suite 1700
     skhalil@milbank.com                         Los Angeles, CA 90067
     astone@milbank.com                          Tel: 212.969.3000
                                                 Email: dbg@lnbyb.com
                                                          ehk@lnbyb.com
     Andrew M. Leblanc (admitted pro hac vice)
                                                          gek@lnbyb.com
     MILBANK LLP
     1850 K Street, NW, Suite 1100               Counsel to the Official Committee of Equity
     Washington, DC 20006                        Security Holders
     aleblanc@milbank.com

     Co-Counsel to the Official Committee of
     Unsecured Creditors




    EAST\167257943                               6
Case 19-30923-hdh11 Doc 709 Filed 06/21/19           Entered 06/21/19 14:00:42   Page 7 of 7



     Dated: June 21, 2019
            Dallas, Texas

     /s/ Zack A. Clement
     Zack A. Clement, pro hac vice
     State Bar No. 04361550
     ZACK A CLEMENT, PLLC
     3753 Drummond Street
     Houston, Texas 77025
     Tel: 832-274-7629
     Fax: 713-993-6396
     E-mail: zack.clement@icloud.com

     Counsel for Secured Creditor Thirty Two,
     LLC

     -and-


     /s/ Kevin D. McCullough
     Kevin D. McCullough
     State Bar No. 00788005
     Shannon S. Thomas State Bar No. 24088442
     ROCHELLE MCCULLOUGH, LLP
     325 N. St. Paul Street, Suite 4500
     Dallas, Texas 75201
     Telephone: (214) 953-0182
     Facsimile: (214) 953-0185
     kdm@romclaw.com
     sthomas@romclaw.com

     Local Counsel for Secured Creditor Thirty
     Two, LLC




    EAST\167257943                               7
